Exhibit 10.12
 
 
MEMSIC Wuxi Wireless Sensor Network Technology
Co., Ltd.
Investment Contribution Agreement
 
 
Party A: Wuxi New District Science and Technology Financial Investment Group
Co., Ltd
Address: 8905-1 No.16 Changjiang Road, Wuxi New District, Wuxi
Legal representative: Bo Yu


Party B: MEMSIC Transducer Systems Co., Ltd
Address: No.299 Dacheng Road, Xishan Economic Development Zone, Wuxi
Legal representative: Yang Zhao


Whereas:
Party A is a state-owned financial investment group under Wuxi New District. It
provides venture capital funds to promote technical innovation, entrepreneurship
and strategic development of new emerging industries as well as regional
economic transformation in Wuxi New District.


Party B is a China domestic enterprise registered in Wuxi Xishan Economic
Development Zone. With its world's leading technology and patents of wireless
sensor network system solutions, Party B is planning to set up a new company in
the Wireless Sensor Network University Demonstration Park in Wuxi New district,
to promote applications of “Internet of Things” (IOT) and to help Wuxi New
District become the industrial base of IOT.


Based on the Contract Law of People’s Republic of China, Company Law of People’s
Republic of China, and related State-owned asset management laws, regulations
and rules, the two parties, through friendly negotiation under the principle of
“equality, mutual benefit and common development”, entered into this agreement
on investment contribution and jointly forming MEMSIC Wuxi Wireless Sensor
Network Technology Co., Ltd (“Company”).
 
 
Page 1 of 13

--------------------------------------------------------------------------------

 


I. General Information
 
1. Company name: MEMSIC Wuxi Wireless Sensor Network Technology Co., Ltd.
 
2. Legal address of the Company: 530 Hall, Wireless Sensor Network University
Technology Park, Taihu Lake International Technology Park, Wuxi New District,
Wuxi, Jiangsu
 
3. The name, legal address and legal representative of the contribution parties:
 
Party A: Wuxi New District Science and Technology Financial Investment Group
Co., Ltd.
Address: 8905-1 No.16 Changjiang Road, Wuxi New District, Wuxi
Legal representative: Bo Yu
 
Party B: Memsic Transducer Systems Co., Ltd.
Address: No.299 Dacheng Road, Xishan Economic Development Zone, Wuxi
Legal representative: Yang Zhao


4. The company is a limited liability company.
 
5. The business purpose of the Company is: to research, design, develop and
market IOT system solutions.
 
6. The business scope of the company: wireless sensor network technology
research and development; sales, installation and maintenance of wireless
sensing equipment; design, development, installation and technical service of
computer hardware and software, network systems and intelligent control system.
 
 
Page 2 of 13

--------------------------------------------------------------------------------

 
 
7. The Company’s operating period: 50 years.


II. Registration Capital and Contribution from Each Party
 
1. The registration capital of the Company is six (6) million Renminbi (RMB 6
million)
 
2. Amount and ratio of contribution investment:
Party A contributes: 2 million Renminbi (RMB 2 million), accounting for 33.33%
of the total investment amount.
Party B contributes: 4 million Renminbi (RMB 4 million), accounting for 66.67%
of the total investment amount.
 
3. Contribution method:
Both parties shall contribute its investment in cash. Both parties bear risks
and enjoy benefits based on the investment contribution ratio. Party A will not
involve in the daily operational management of the Company.


III. Time and Method of Investment Contribution
 
1. Capital investment method and date
The registration capital of RMB 6 million shall be invested as follows:
Within 10 days after this agreement and Articles of the Company are signed and
executed, both parties will deposit the promised amount of investment of RMB2
million and RMB4 million, respectively, to the Company’s designated bank capital
account.
 
2. Increase of the capital investment
The Company is expected to increase its total registered capital to up to RMB30
million within two years.
 
 
Page 3 of 13

--------------------------------------------------------------------------------

 
 
For the additional investment, Party A shall contribute in cash a total amount
of RMB8 million and bring the total investment from Party A to be RMB10 million,
representing 33.33% of the total equity. Party B shall contribute certain
intangible assets with an assessed value equal to the incremental investment of
RMB16 million. If the assessed value of the contributed intangible assets is
less than RMB16 million, Party B will make up the deficiency in cash in order to
bring the total investment from Party B to RMB20 million, representing 66.67% of
the total equity.


Party B’s contributed intellectual properties shall be assessed and valued by a
Nationally recognized valuation agency who can issue a formal valuation report.
Party B’s intangible assets contribution shall conform to the contribution
requirements and other requirements regulated by the law.


3. Both parties shall collaborate in obtaining the registration of the Company
from the Administrative Department of Industry and Commerce. The issuance date
of the business license will be the founding date of the Company.


IV. Corporate Structure
 
1. Shareholder meeting is the highest authority of the Company. It comprises of
shareholders from both parties. The following shareholder responsibilities,
rights and conduct of business are guided by the Company Law and the Company
Regulations of China. The voting right of each shareholder is based on its
investment contribution ratio. For Item (7), (9) and (10), more than 66.67%
voting rights are required to pass.
1) Determine the business strategy and investment plan;
2) Elect and/or change independent directors and supervisors of the Board of
Directors; determine the compensation of Board of Directors and supervisors.
 
 
Page 4 of 13

--------------------------------------------------------------------------------

 
 
3) Discuss and approve the minutes of the board of directors;
4) Discuss and approve the reports of the board of supervisors or supervisors;
5) Discuss and approve the Company’s annual finance budget;
6) Discuss and approve the Company’s profit distribution or loss recovery plan;
7) Make decisions on the increase or decrease of the Company’s registration
capital ;
8) Make decisions on the corporate bond issuance;
9) Make decisions on merger, division, dissolution or liquidation of the
Company;
10) Modify Articles of the Company;
11) Perform other duties and responsibilities as defined in Articles of the
Company.
 
2. The Board of Directors of the Company consists of three board members, two
from Party B and one from Party A.  Directors are elected by shareholders for a
three-year term and can be re-elected after each three-year term. The Board of
Directors elects one Chairman and one Vice-Chairman. The Chairman of the Board
is nominated by Party B from its board members and Vice-Chairman is nominated by
Party A from its board members. Both Chairmen shall be approved by the Board of
Directors.
The Chairman of the Board is the legal representative of the Company.
 
3. The Board of Directors are responsible for shareholders and shall perform the
following duties:
1) Hold shareholder meetings and report work to the shareholders of the Company;
 
 
Page 5 of 13

--------------------------------------------------------------------------------

 
 
2) Execute resolutions from the shareholder meeting;
3) Determine the Company’s business plans and investment programs, and submit to
the shareholder meeting for approval;　　
4) Develop the Company’s annual financial budget;
5) Formulate the Company’s profit distribution plan and loss recovery plan;
6) Formulate the increase or decrease of the registered capital and the issuance
of corporate bond program;
7) Formulate plans regarding the Company’s merger, division, dissolution or
structure change;
8) Determine the Company’s internal management structure;
9) Make decisions to appoint or dismiss the Company’s General Manager and
his/her remuneration, and based on the nomination of the General Manager, make
decisions to appoint or dismiss the Deputy General Manager, Chief Financial
Officer and their remuneration;
10) Develop the Company’s basic management system;
11) Perform other duties and responsibilities as defined in the Article of the
Company.


4. Board of directors shall keep minutes of all resolutions of the board
meeting; each director present at the meeting shall sign the meeting minutes;
all directors must be present before a meeting can be held; When voting for the
board resolutions, each director can have one vote and more than two thirds
(2/3) of the votes are required to pass any resolution. The board meeting method
and voting procedure are determined by Articles of the Company except as
otherwise provided by the Company Law. According to Articles of the Company,
besides regular meetings of the Board of Directors, any interim action required
or permitted to be taken at any meeting of the Board of Directors may be taken
without a meeting, if all members of the board consent to the action by writing.
 
 
Page 6 of 13

--------------------------------------------------------------------------------

 


5. Under the leadership of the Board of Directors, the General Manager of the
Company is responsible for executing and implementing resolutions of the Board
of Directors, and is fully responsible for the following daily operational and
business activities of the Company:
1) Preside over the Company’s production and operational management; organize
and implement Board resolutions;
2) Organize and implement the Company’s annual business plan and investment
program;
3) Formulate the Company internal management and organizational structure;
4) Develop the basic management system of the Company;
5) Determine the rules and regulations of the Company;
6) Propose the appointment or dismissal of the Deputy General Manager and Chief
Financial Officer of the Company;　
7) Decide to hire or dismiss management personnel other than those designated by
the Board of Directors;
8) Perform such other duties and exercise such other powers as prescribed by the
Board of Directors.
9) Perform all duties and responsibilities as provided by Articles of the
Company.


6. The General Manager shall be nominated by the Chairman of the Board and be
appointed or dismissed by the Board of Directors; the General Manager shall
participate in Board meetings, and shall be a person recommended by Party B.
 
 
Page 7 of 13

--------------------------------------------------------------------------------

 


7. The Company shall also form a Board of Supervisors. The Board of Supervisors
is composed of three (3) Supervisors. Party A and Party B each will recommend
one Supervisor to be elected and approved at Shareholder meeting. The third
Supervisor shall be elected from the Company’s employees through a Company-wide
employee meeting. The Board of Supervisors shall have one Chairman who is
elected by members of the Board of Supervisors.


V. Rights and Obligations
1. The investing Parties shall have the following rights:
1) Sign this agreement and contribute funds according to this agreement to
become shareholders of the Company;
2) Recommend and nominate Directors and Supervisors according to the number of
Directors and Supervisors agreed in this agreement;
3) Appoint representatives of the shareholders to participate and vote in the
shareholder meeting;
4) Enjoy the shareholder rights as provided by the Company Law and Articles of
the Company after the funding Parties become shareholders of the company;
5) Enjoy any other rights as permitted by law and regulations.


2. The funding Parties should perform the following obligations:
1) Jointly prepare for all application documentation for the joint venture, and
bear responsibilities for the authenticity, validity and legitimacy of all
documents and certificates submitted to the Company Registration Authority;
2) Contribute funds in the amount and on the date as agreed in this agreement;
 
 
Page 8 of 13

--------------------------------------------------------------------------------

 
 
3) Execute the agree-upon draft of Articles of the Company at the same time
signing of this agreement;
4) Share any debts or expenses arisen from application and registration of the
Company based on the investment contribution ratio, in the event that the
Company can not be established;
5) Bear duties and responsibilities as defined by the Company Law and Articles
of the Company when the funding Parties become the shareholders of the company;
6) Each Party is liable for the Company debts in the same ratio as its
investment contribution to the Company.
7) Each Party is responsible for any other business matters of its own.


VI. Representation and Warrant
 
1. Both Party A and Party B represent and warrant to each other that Party A or
Party B is a legal entity validly existing and in good standing under the Law of
China or a natural person with full civil capacity. Each Party has the full
right, the power and authority to invest in a company and each promises to
follow the rules and regulations of the Company and performs duties and
responsibilities of shareholders after becoming the shareholders of the Company.
2. Both Party A and Party B warrant to each other the completeness, authenticity
and validity of all the materials and information provided to the other party.
3. Both Parties agree that any new intellectual properties developed after the
foundation of the Company shall belong to the Company.
4. Both Parties warrant to each other that up to the signing date of this
agreement, except for the litigation or arbitration cases that have been
disclosed to each other, there is no other outstanding litigation or arbitration
cases in any courts, arbitration organizations or administrative authorities
that may threat the Company, or affect the signing of this agreement or
otherwise affect the validity and enforceability of this agreement.
 
 
Page 9 of 13

--------------------------------------------------------------------------------

 
 
5. Party B warrants that the intellectual properties provided by party B to be
used in the course of business of the Company is free of disputes. Party B will
take full responsibility for any damages to the Company resulted from
infringement of a third party intellectual property.


VII. Both Parties Agree:
 
1. Both Parties agree that any credit or debt disputes of the shareholders’ of
the Company shall not involve the Company.
 
2. Both Parties agree that the Company shall provide to the shareholders of both
Parties the monthly financial report of the prior month, including balance
sheet, profit and loss statement and expense detail (sales expense, management
expense, finance expense, research and development expense) before the 15th day
of each month, the annual financial report of prior year before the month of
February and the annual audited financial report reviewed and approved by an
accounting firm before the month of March.
 
3. Both Parties agree that each Party shall promptly inform the other Party of
any related party transactions between / among the Company, its shareholders
and/or affiliated companies of its shareholders (including but not limited to
subsidiaries, affiliates, foreign companies, relatives, etc.). Such related
party transactions must be unanimously approved by the Board of Directors before
occurring. Any other matters not discussed here shall follow the Company Law and
Articles of the Company.
 
4. Both Parties agree that before Party A exits from its shareholder right of
the company, the Company will not provide loan or mortgage guarantee to any
shareholders or affiliated companies in any form.
 
 
Page 10 of 13

--------------------------------------------------------------------------------

 
 
5. Both Parties agree that in the event of liquidation, the proceed from
liquidating intangible assets including the intangible assets contributed as
capital investment to the Company shall belong to Party B. Liquidating proceeds
from all remaining assets shall be allocated based on the ratio of cash
investment from each Party.
 
6. Either Party has the right of first refusal when the other party transfers
its ownership of shares to an outside party.
 
7. Party B may request Party A to transfer all or part of Party A’s shares to
Party B or Party B designated investors. If Party A agrees to such a transfer,
the transfer price should be determined by the highest amount of the following
calculations: (1) Party A’s initial investment plus 10% annualized fixed
appreciation rate; (2) the appraisal value of the net asset apportioned based on
the investment contribution ratio as of the date of Party B’s request for such a
transfer; (3) a value calculated based on the average price-earning ratio of all
new investors of the Company before Party B’s request for such a transfer.


VIII. Precondition
 
The precondition of this Agreement is that the entry into force of this
Agreement will not violate the Laws and Regulations.


IX. Breach of Agreement and Disclaimer
 
1. Either Party shall be liable for all direct or indirect losses suffered by
the other Party as a result of its breach of this Agreement.
 
2. If either Party fails to open a designated bank account and inject the
agree-upon capital investment in the bank account on the agreed date, a penalty
of 0.5% per day of the amount that is not deposited in the bank account will be
charged.
 
 
Page 11 of 13

--------------------------------------------------------------------------------

 
 
3. Neither Party A nor Party B shall be liable to the other for consequential
damages or for loss of profit as a result of failure or delay in performance of
any obligation under this Agreement if such failure or delay is caused by war,
natural disasters, changes of national laws, regulations, policies or other
reasons under force majeure. However, this provision does not relieve each
Party’s obligation to promptly inform the other party of any force majeure event
and to take every reasonable measure to reduce the losses of the other party.


X. Applicable Law
 
The applicable law for this Agreement is the existing and valid laws,
regulations and rules of People’s Republic of China
 
XI. Effect of This Agreement
 
This agreement shall become effective after it is sealed by both parties, and
approved by the State-owned Asset Supervision and Administration Department.


XII. Undiscussed Matters
 
1. This Agreement and all the terms of the appendix of this Agreement are part
of the entire Investment Contribution Agreement. For any undiscussed matters or
disagreement in understanding and implementation of the terms of this agreement,
both parties shall try to resolve through friendly negotiation and a
Supplementary Agreement. If the terms of the Supplementary Agreement contradict
to the terms of this Agreement, the latest Supplementary Agreement shall
prevail. If the differences of the two parties can not be resolved through
friendly negotiation, both parties agree to submit the dispute to the People’s
Court in Wuxi New District for ruling.
 
 
Page 12 of 13

--------------------------------------------------------------------------------

 
 
 
2. If the terms of the Agreement can not be enforceable due to violation of the
law and regulation as a result of the modification of the current National law
and regulation, both parties of the agreement shall modify the terms through
friendly negotiation. But the failure of such provision does not affect the
validity of other provisions.
3. Both parties agree to follow the Company Law and Articles of the Company to
resolve any undiscussed matters.


XIII. Languages and Number of Copies
 
1. This agreement is written in Chinese.
2. This Agreement is executed in four original copies: Party A and Party B each
holds one original copy; the Company retains one original copy and the fourth
original copy is to be submitted to the Administrative Department of Industry
and Commerce to obtain business license and registration. All four copies have
the same legal effect.
 
XIV. Time and Location of Signing This Agreement
 
1. The signing date of this agreement is November 23, 2011.
2. This agreement is to be signed by both Parties in Wuxi New District.


Signed by:
Party A: Wuxi New District Technology Finance Investment Group Co., Ltd
Representative: _________ (Company Seal )
Date:                         November 23, 2011                          
 
Party B: MEMSIC Transducer System Co., Ltd
Representative: _________ (Company Seal)
Date:                         November 23, 2011                          
 
 
Page 13 of 13